Case 5:09-cr-00207-RGJ-MLH Document 243 Filed 08/18/20 Page 1 of 1 PageID #: 946




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION


 UNITED STATES OF AMERICA                             CASE NO. 5:09-CR-00207-01

 VERSUS                                               JUDGE ROBERT G. JAMES

 SCHMANISKY V. BROADWAY (01)                          MAGISTRATE JUDGE HORNSBY


                                          JUDGMENT

         For the reasons provided in the Report and Recommendation issued by the Magistrate

 Judge [ECF No. 241], and after consideration of the Response thereto filed by Petitioner [ECF No.

 242],

         IT IS HEREBY ORDERED that the Motion to Vacate Pursuant to 28 U.S.C. § 2255 [ECF

 No. 239] is DENIED WITHOUT PREJUDICE.

         SIGNED this 18th of August, 2020.
